EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Botos on July 28, 2022.

The application has been amended as follows: 
	Claims
	21. (Currently Amended) A method for producing a blood inflow section, comprising: 
forming a first plurality of apertures and a plurality of slits in a shape memory material sheet; 
rolling the shape memory material sheet into a cylindrical shape; 
embedding the shape memory material sheet in a polymer material to form a cannula body; and 
forming a second plurality of apertures through the cannula body, wherein each of the first plurality of apertures and the second plurality of apertures overlay;
wherein embedding the shape memory material sheet in a polymer material comprises embedding the shape memory material sheet between a first polymer layer and a second polymer layer.
24. (Canceled)
Claim 21 has been amended so as to include the allowable subject matter of claim 24.
Election/Restrictions
Claim 21 is allowable. The restriction requirement between Species A-1 and A-2 and Species B-1 and B-2, as set forth in the Office action mailed on April 15, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 15, 2022 is fully withdrawn.  Claims 25 and 27, directed to Species A-2 and B-2, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 21 – 23 and 25 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 21, Jonkman (U.S. Patent Number 8,377,036), teaches a method for producing a blood inflow section (abstract), comprising: forming a first plurality of apertures and a plurality of slits in a material sheet (figures 10 and 15, element 63 being the ‘plurality of apertures,’ element 26 being the ‘plurality of slits,’ and element 70 being the ‘material sheet’; column 6, lines 7 – 17); and rolling the material sheet into a cylindrical shape (figure 10, element 22 being the ‘cylindrical shape’; column 6, lines 17 – 19 and column 5, lines 4 - 18) and attaching the material sheet onto a second material to form a cannula body (figure 2, element 12 being the ‘polymer material’ and element 10 being the ‘cannula body’; column 3, lines 24 – 37); and forming a second plurality of apertures in the cannula body, wherein each of the first plurality of apertures and the second plurality of apertures overlay (figures 13 and 14, element 62a being the ‘second plurality of apertures’; column 5, line 59 – column 6, line 6). 
However, Jonkman does not teach the material of either the material sheet or the second material. Tao (U.S. Patent Number 8,795,576) teaches a cannula having a blood inflow section (abstract), comprising: a cannula body that comprises a polymer material (figures 2c and 2d, element 201 being the ‘cannula body’; column 4, lines 16 – 19) and a cylinder that comprises a shape memory material and is attached to the cannula body (figures 2c and 2d, element 206 being the ‘cylinder’; column 4, lines 50 – 55).
However, Jonkman and Tao do not teach, either expressly or implicitly, a shape memory material sheet being attached to a polymer material such that shape memory material sheet is embedded in the polymer material, wherein the shape memory material sheet is embedded between a first polymer layer and a second polymer layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726